Citation Nr: 1820508	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ovary disease, injury, or adhesion secondary to service-connected status post endometrial ablation with status post hysterectomy. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In an August 2014 letter, the Veteran withdrew her request for a Board hearing.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  

In May 2016, this appeal was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has an ovary condition that is related to her service-connected status post endometrial ablation with status post hysterectomy.  Specifically, the Veteran stated that she never had any problems with her ovaries or cysts until she underwent a hysterectomy in 2010.  See February 2014 Notice of Disagreement; July 2014 VA Form 9.  

The record reflects that the Veteran had an endometrial ablation in December 2009 and a hysterectomy in November 2010.  The Veteran contends that about a year after her hysterectomy she began having constant pains about every two weeks.  After seeking treatment, a December 2012 ultrasound revealed that she had an ovarian cystic mass.  It was noted that the left cystic structure was consistent with resolving hemorrhagic corpus luteum cyst.

Based on the Board's May 2016 remand, the appeal was remanded in order to obtain a medical opinion that addresses whether the Veteran's ovarian condition is at least as likely as not caused (in whole or in part) or aggravated by her service-connected status post endometrial ablation with status post hysterectomy.  

In a July 2016 VA medical opinion, the VA examiner opined that the Veteran's ovarian condition was less likely than not due to or the result of the Veteran's service-connected condition.  The VA examiner noted that while ovarian cysts can form after a hysterectomy, there is no medical evidence that a hysterectomy itself causes the cyst to suddenly form or be aggravated.  The VA examiner went on to state that based on the updated medical research, there was no medical correlation between the development of, and aggravation of, ovarian cysts after uterine ablation and/or hysterectomy. 

Notably, the VA examiner stated that according to the medical internet resource called "UptoDate," "[h]ysterectomy appears to alter ovarian function over the long-term, even if the ovaries are conserved.  This effect is incompletely understood."  The VA examiner went on to state that since the effect is not completely understood, any comment on if the Veteran's ovarian condition has been aggravated could not be done by resorting to speculation.  No further discussion was provided. 

The Board finds that the VA examiner's opinion is inadequate for the following reasons.  First, the VA examiner's rationale was that there was no medical correlation between the development of, and aggravation of, ovarian cysts after uterine ablation and/or hysterectomy.  However, in the same opinion the VA examiner cites to "UptoDate" which states that a hysterectomy appears to alter ovarian function over the long term.  Thus, the medical literature cited by the VA examiner contradicts her statement that there is no medical correlation between the development of, and aggravation of, ovarian cysts after uterine ablation and/or hysterectomy.  Thus, as the VA examiner's opinion contradicts the medical literature she cited, the Board finds her opinion has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Furthermore, the examiner opined without explanation that she was unable to provide an opinion without resorting to speculation.  The Court in Jones v. Shinseki held that when an examiner provides a speculative opinion, "the examiner must explain the basis for such an opinion."  23 Vet. App. 382, 391 (2010).  The VA examiner simply stated that since the effect of a hysterectomy on ovarian function is not completely understood, any comment on if the ovarian condition has been aggravated could not be done by resorting to speculation.  Thus, as the VA examiner admits this is an area that is not completely understood, it appears that this is an area that is outside the VA examiner's expertise.  The Board finds that a medical opinion is warranted from a VA examiner that is qualified in the field of gynecology.  38 C.F.R. §§ 4.2 (2017) (requiring reports which do not contain sufficient detail to be returned as inadequate for rating purposes), 19.9 (2017) (remanding matter to the agency of original jurisdiction for clarification of evidence).

Given such, a remand is necessary to obtain an addendum opinion from a qualified medical examiner in the field of gynecology. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding medical treatment records relevant to the Veteran's claim on appeal.

2.  Following completion of the above to the extent possible, obtain an addendum opinion from a VA medical professional in the field of gynecology.  The Veteran may be recalled for examination, if deemed necessary.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The VA examiner should address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ovarian cyst condition was caused (in whole or in part) by her service-connected status post endometrial ablation with status post hysterectomy. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ovarian cyst condition was aggravated by her service-connected status post endometrial ablation with status post hysterectomy.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2017).

For the purposes of this opinion, the examiner should consider and discuss the significance, if any, of the Veteran's contention that she never had any problems with her ovaries or with ovarian cysts until after her 2010 hysterectomy.

The examiner should also take into account and comment on the medical literature from "UpToDate" from an article titled "Elective oophorectomy or ovarian conservation at the time of hysterectomy," which provides that a hysterectomy appears to alter ovarian function over the long-term, even if the ovaries are conserved.

A complete rationale must be provided for all opinions rendered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  Thereafter, the AOJ should readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals






